Case: 17-41095      Document: 00514596576         Page: 1    Date Filed: 08/13/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit
                                    No. 17-41095                         FILED
                                  Summary Calendar                 August 13, 2018
                                                                    Lyle W. Cayce
RIGOBERTO MATA, JR.,                                                     Clerk


                                                 Petitioner-Appellant

v.

DEREK EDGE, Warden at Federal Correctional Institution Texarkana,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 5:17-CV-149


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Rigoberto Mata, Jr., federal prisoner # 35080-079, appeals the dismissal
of his 28 U.S.C. § 2241 petition. Contending that his claims fall within 28
U.S.C. § 2255’s savings clause, Mata asserts that he should have been
permitted to proceed with his petition. Our review is de novo. Pack v. Yusuff,
218 F.3d 448, 451 (5th Cir. 2000).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-41095    Document: 00514596576      Page: 2   Date Filed: 08/13/2018


                                 No. 17-41095

      Mata identifies a pair of Supreme Court cases—United States v. Santos,
553 U.S. 507 (2008), and Cueller v. United States, 553 U.S. 550 (2008)—that
he contends support his claims, and he urges that he is thus permitted to bring
those claims under § 2241 pursuant to the savings clause in § 2255(e). Both of
these cases, however, were decided before Mata’s indictment was filed, and
Mata could have litigated the issues addressed in them throughout his
criminal proceedings and on postconviction review. Indeed, he relied on Santos
in his earlier § 2255 motion. Accordingly, he has not established that § 2255
is inadequate or ineffective to test the legality of his detention and thus has
not shown that his claims fall within the savings clause. See Padilla v. United
States, 416 F.3d 424, 426 (5th Cir. 2005); Reyes-Requena v. United States, 243
F.3d 893, 904 (5th Cir. 2001); see also § 2255(e).
      Further, we decline Mata’s invitation to remand the case to the court
that considered his § 2255 motion so that he may file a motion under Federal
Rule of Civil Procedure 60(b). Mata has provided no basis on which we may
remand, and the district court’s order in that proceeding is not currently
pending before us in this appeal. Nothing prevents Mata from filing a Rule
60(b) motion in that proceeding should he wish to do so.
      In his brief in this court, Mata suggests that he may wish to bring a
successive § 2255 motion. To the extent that Mata would like to move for
authorization to file a successive § 2255 motion, he may do so in a separate
proceeding in this court. See § 2255(h).
      The district court’s dismissal of the § 2241 petition is AFFIRMED.
Mata’s motion for appointment of counsel is DENIED.




                                        2